Dismissed and Opinion Filed November 4, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00933-CR
                                      No. 05-16-00934-CR
                                      No. 05-16-00935-CR
                                      No. 05-16-00936-CR
                              LAWRENCE HILL, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
     Trial Court Cause Nos. F15-00455-Y, F15-00456-Y, F15-00732-Y & F15-14841-Y

                            MEMORANDUM OPINION
                      Before Justices Bridges, Lang-Miers, and Whitehill
                                 Opinion by Justice Whitehill
       Appellant entered pleas of guilty to three counts of attempted burglary of a habitation
with intent to commit a felony and one count of attempted theft of property. The trial court
accepted appellant’s pleas and placed him on deferred adjudication probation for three years in
each case. Appellant waived his right to appeal in conjunction with the plea agreements. See
Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000). The trial court rule 25.2(d)
certifications state the cases are plea bargains and appellant has no right to appeal.     The
certifications are supported by the documents before the Court. See Dears v. State, 154 S.W.3d
610, 614-15 (Tex. Crim. App. 2005).
       In light of the above, we dismiss these appeals for want of jurisdiction.



                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

160933F.U05




                                               –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE HILL, Appellant                           On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-16-00933-CR        V.                       Trial Court Cause No. F15-00455-Y.
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered November 4, 2016.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE HILL, Appellant                           On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-16-00934-CR        V.                       Trial Court Cause No. F15-00456-Y.
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, the appeal is DISMISSED for want of
jurisdiction.


Judgment entered November 4, 2016.




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE HILL, Appellant                           On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-16-00935-CR        V.                       Trial Court Cause No. F15-00732-Y.
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered November 4, 2016.




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE HILL, Appellant                           On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-16-00936-CR        V.                       Trial Court Cause No. F15-14841-Y.
                                                   Opinion delivered by Justice Whitehill,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Lang-Miers
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered November 4, 2016.




                                             –6–